COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-06-114-CV
DOLORES
J. SMOOT AND ALL OCCUPANTS                          APPELLANTS
 
                                                   V.
 
MORTGAGE
ELECTRONIC REGISTRATION                                APPELLEES
SYSTEMS, INC. SOLELY AS
NOMINEE 
FOR LENDER AND LENDER'S
SUCCESSORS 
AND
ASSIGNS                                                                                    
 
 
                                               ----------
          FROM COUNTY COURT AT
LAW NO. 2 OF DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




On January 5, 2007, we notified appellants that their brief had not
been filed as required by Texas Rule of Appellate Procedure 38.6(a).  TEX. R. APP. P.
38.6(a).  We stated we would dismiss the
appeal for want of prosecution unless appellants or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  We
have not received any response.
Because appellants= brief has not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
Appellants shall pay all costs of this appeal, for which let execution
issue.
 
PER CURIAM               
 
 
PANEL D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED:  January 25, 2007
 




[1]See Tex. R. App. P. 47.4.